



FORBEARANCE AND SIXTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Forbearance and Sixth Amendment to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 13th day of June, 2019 by and
among (a) SILICON VALLEY BANK, a California corporation (“Bank”), and (b) (i)
CANCER GENETICS, INC., a Delaware corporation (“Parent”), (ii) GENTRIS, LLC, a
Delaware limited liability company (“Delaware Subsidiary”), (iii) VIVOPHARM,
LLC, a Delaware limited liability company (“Vivo”), and (iv) RDDT A VIVOPHARM
COMPANY PTY LTD, a company incorporated under the laws of Australia (“Australian
Borrower”, and together with Parent, Delaware Subsidiary, and Vivo, jointly and
severally, individually and collectively, “Borrower”).
RECITALS
A.    Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of March 22, 2017, as amended by that certain
Waiver and First Amendment to Amended and Restated Loan and Security Agreement
dated as of May 14, 2018, between Borrower and Bank, as further amended by that
certain Joinder and Second Amendment to Amended and Restated Loan and Security
Agreement dated as of June 21, 2018, between Borrower and Bank (the “Second
Amendment”), as further amended by that certain Waiver and Third Amendment to
Amended and Restated Loan and Security Agreement dated as of August 20, 2018
between Borrower and Bank, as further amended by that certain Waiver and Fourth
Amendment to Amended and Restated Loan and Security Agreement dated as of
November 19, 2018 (the “Fourth Amendment”) between Borrower and Bank, and as
further amended by that certain Waiver and Fifth Amendment to Amended and
Restated Loan and Security Agreement dated as of January 16, 2019 (the “Fifth
Amendment”) (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) forbear
on the Stated Defaults (as defined herein) and (ii) make certain other revisions
to the Loan Agreement as more fully set forth herein.
D.    In reliance upon the representations and warranties set forth below, Bank
has agreed to so amend certain provisions of the Loan Agreement, but only to the
extent provided in this Amendment, and only in accordance with the terms and
subject to the conditions set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
“    “Revolving Line” is an aggregate principal amount equal to Three Million
Dollars ($3,000,000.00).”


“    “Revolving Line Maturity Date” is July 15, 2019.”


2.2    Section 13 (Definitions). The Loan Agreement shall be amended by
inserting the following new definition to appear alphabetically in Section 13.1
thereof:
“    “Sixth Amendment Effective Date” means June 13, 2019.”


3.    Mandatory Prepayment. In addition to the other payments owed under the
Loan Agreement, and not in replacement thereof, on or before July 4, 2019,
Borrower shall make a prepayment in an amount equal to the then-outstanding
principal balance of the Revolving Line less Two Million Five Hundred Thousand
Dollars ($2,500,000.00), which payment shall be applied in permanent reduction
of the outstanding balance of the Obligations in such order and manner as Bank
deems appropriate in its sole discretion. Borrower’s failure or refusal to make
such prepayment as and when due shall constitute an immediate Event of Default
without grace or cure period.
4.    Limitation of Amendments.
4.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Forbearance Fee. In consideration of Bank’s forbearance with respect to
the Stated Defaults (as defined below), and in addition to all other fees due
under the Loan Documents, Borrower shall pay to Bank a forbearance fee equal to
Twenty Five Thousand Dollars ($25,000.00) (the “Second Forbearance Fee”), which
Second Forbearance Fee shall be (a) fully earned as of the Sixth Amendment
Effective Date, (b) secured by the Collateral, and (c) constitute a portion of
the Obligations. The Second Forbearance Fee and, notwithstanding anything to the
contrary contained in the Fourth Amendment or the Fifth Amendment, (x) the
Twenty Five Thousand Dollar ($25,000.00) Waiver Fee (as defined in the Fourth
Amendment), (y) the Twenty Five Thousand Dollar ($25,000.00) waiver fee
described in Section 12(b)(i) of the Fourth Amendment, and (z) the Forbearance
Fee (as defined in the Fifth Amendment), shall each be due and payable upon the
earliest of (i) the occurrence of an Event of Default (other than the Stated
Defaults), (ii) the repayment in full of the Revolving Line, (iii) the
acceleration of the Revolving Line, or (iv) July 15, 2019.
6.    Discretionary Advances.  Notwithstanding anything to the contrary
contained in Section 2.2(a) of the Loan Agreement or otherwise contained in the
Loan Agreement or the other Loan Documents, Borrower hereby confirms,
acknowledges and agrees, that in consideration for Bank’s agreements hereunder,
Bank shall have no obligation to make any Advances pursuant to Section 2.2(a) of
the Loan Agreement, and any Advances made under Section 2.2(a) shall be made on
a case by case basis in Bank’s sole and absolute discretion.  In addition to the
foregoing, Borrower hereby confirms, acknowledges and agrees, that in
consideration for Bank’s agreements hereunder, from and after the date of this
Amendment, (a) the outstanding balance of Advances made under the Revolving Line
shall not exceed at any time an aggregate amount equal to (i) on or before July
4, 2019, Three Million Dollars ($3,000,000.00), and (ii) from and after July 5,
2019, Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the
“Discretionary Advance Cap”), and (b) Bank shall have no obligation to make, and
Borrower shall have no right to request, any Advance if after giving effect to
such Advance the aggregate balance of Advances made under the Revolving Line
would exceed the Discretionary Advance Cap.
7.    Acknowledgement of Defaults; Forbearance by Bank. Borrower acknowledges
that it is (a) currently in default under the Loan Agreement by (i) its failure
to comply with the Additional Capital Event set forth in Section 6.18 thereof as
of November 30, 2018, (ii) its failure to provide Borrowing Base Reports for the
months ended February 28, 2019, March 31, 2019, and April 30, 2019 as and when
required pursuant to Section 6.2(a) of the Loan Agreement, (iii) its failure to
provide monthly accounts receivable agings, monthly accounts payable agings, and
monthly reconciliations for the months ended February 28, 2019, March 31, 2019,
and April 30, 2019 as and when required pursuant to Section 6.2(b) of the Loan
Agreement, (iv) its failure to provide Monthly Financial Statements for the
months ended February 28, 2019, March 31, 2019, and April 30, 2019 as and when
required pursuant to Section 6.2(c) of the Loan Agreement, (v) its failure to
provide Compliance Certificates for the months ended February 28, 2019, March
31, 2019, and April 30, 2019 as and when required pursuant to Section 6.2(d) of
the Loan Agreement, (vi) its failure to provide an annual budget and financial
projections for the 2019 fiscal year as and when required pursuant to Section
6.2(e) of the Loan Agreement, (vii) its failure to comply with the following
covenants: (A) the Adjusted EBITDA covenant set forth in Section 6.9(a) thereof
as of the months ending December 31, 2018, January 31, 2019, February 28, 2019,
and March 31, 2019, (B) the Minimum Revenue covenant contained in Section 6.9(b)
thereof for the quarter ending December 31, 2018, (C) the requirement in Section
6.9(b) thereof to agree to Minimum Revenue covenant thresholds for Borrower’s
2019 fiscal year by February 15, 2019 and hence, the Minimum Revenue covenant
contained in Section 6.9(b) thereof for the quarter ending March 31, 2019, and
(D) the minimum Liquidity covenant sent forth in Section 6.9(c) thereof as of
the months ending December 31, 2018, January 31, 2019, February 28, 2019 and
March 31, 2019, (viii) its default under Section 8.12 thereof as a result of the
occurrence of an Event of Default under and as defined in the PFG Loan
Agreement, and (ix) its failure to repay all Obligations in full on or before
the Revolving Line Maturity Date (collectively, the “Existing Defaults”); and
(b) anticipated to be in default under the Loan Agreement by its failure to
comply with the following covenants: (i) the Adjusted EBITDA covenant set forth
in Section 6.9(a) thereof as of the months ending April 30, 2019, May 31, 2019
and June 30, 2019, and (ii) the minimum Liquidity covenant sent forth in Section
6.9(c) thereof as of the months ending April 30, 2019, May 31, 2019 and June 30,
2019, (iii) the requirement in Section 6.9(b) thereof to agree to Minimum
Revenue covenant thresholds for Borrower’s 2019 fiscal year by February 15, 2019
and hence, the Minimum Revenue covenant contained in Section 6.9(b) thereof for
the quarter ending June 30, 2019, (iv) its failure to provide Borrowing Base
Reports for the months ended May 31, 2019, and June 30, 2019 as and when
required pursuant to Section 6.2(a) of the Loan Agreement, (v) its failure to
provide monthly accounts receivable agings, monthly accounts payable agings, and
monthly reconciliations for the months ended May 31, 2019, and June 30, 2019 as
and when required pursuant to Section 6.2(b) of the Loan Agreement, (vi) its
failure to provide Monthly Financial Statements for the months ended May 31,
2019, and June 30, 2019 as and when required pursuant to Section 6.2(c) of the
Loan Agreement, (vii) its failure to provide Compliance Certificates for the
months ended May 31, 2019, and June 30, 2019 as and when required pursuant to
Section 6.2(d) of the Loan Agreement, (collectively, the “Anticipated Defaults”,
and together with the Existing Defaults, collectively, the “Stated Defaults”).
Bank, however, hereby agrees to forbear from exercising its rights and remedies
with respect to the Stated Defaults until the earliest to occur of (i) an Event
of Default under the Loan Agreement (other than the failure of Borrower to
comply with the above covenants for the testing periods set forth above), (ii)
PFG taking action of any kind pursuant to its rights and remedies under the PFG
Loan Agreement or applicable law, or (iii) July 15, 2019. Borrower hereby
acknowledges and agrees that except as specifically provided herein, nothing in
this Section or anywhere in this Amendment shall be deemed or otherwise
construed as a waiver by Bank of any of its rights and remedies pursuant to the
Loan Documents, applicable law or otherwise.
8.    Deferred Revenue. Borrower acknowledges that notwithstanding any other
provision of the Loan Agreement, commencing on the Fifth Amendment Effective
Date and continuing until the earlier of (a) the Forbearance End Date, and (b)
July 15, 2019, Eligible Accounts shall include Accounts owing from an Account
Debtor with respect to which Borrower has received Deferred Revenue (but only to
the extent of such Deferred Revenue), except for Deferred Revenue related to
upfront storage fees.
9.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
9.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing (other than the Stated Defaults);
9.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
9.3    The organizational documents of (i) Parent and Delaware Subsidiary
delivered to Bank on the Effective Date and (ii) Vivo and Australian Borrower
delivered to Bank on the 2018 Amendment Date remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;
9.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
9.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
9.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
9.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
10.    Ratification of Intellectual Property Security Agreements. Parent hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of March 22, 2017
between Parent and Bank, as amended by that certain First Amendment to
Intellectual Property Security Agreement dated as of June 16, 2017 (as amended,
the “Parent IP Security Agreement”), and acknowledges, confirms and agrees that
the Parent IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Parent IP Security
Agreement, and (b) shall remain in full force and effect. Delaware Subsidiary
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 16, 2017 between Delaware Subsidiary and Bank (the “Delaware Subsidiary IP
Security Agreement”), and acknowledges, confirms and agrees that the Delaware
Subsidiary IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Delaware Subsidiary
IP Security Agreement, and (b) shall remain in full force and effect. Vivo
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 21, 2018 between Vivo and Bank (the “Vivo IP Security Agreement”), and
acknowledges, confirms and agrees that the Vivo IP Security Agreement (a)
contains an accurate and complete listing of all Intellectual Property
Collateral, as defined in the Vivo IP Security Agreement, and (b) shall remain
in full force and effect. Australian Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Intellectual
Property Security Agreement dated as of June 21, 2018 between Australian
Borrower and Bank (the “Australian Borrower IP Security Agreement”), and
acknowledges, confirms and agrees that the Australian Borrower IP Security
Agreement (a) contains an accurate and complete listing of all Intellectual
Property Collateral, as defined in the Australian Borrower IP Security
Agreement, and (b) shall remain in full force and effect.
11.    Ratification of Perfection Certificates. Parent hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in the
Perfection Certificate dated as of March 22, 2017, as amended in connection with
the Second Amendment, delivered by Parent to Bank (the “Parent Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information Parent provided to Bank in said Parent Perfection Certificate have
not changed, as of the date hereof. Delaware Subsidiary hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
the Perfection Certificate dated as of March 22, 2017, as amended in connection
with the Second Amendment, delivered by Delaware Subsidiary to Bank (the
“Delaware Subsidiary Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Delaware Subsidiary provided to Bank in
said Delaware Subsidiary Perfection Certificate have not changed, as of the date
hereof. Vivo hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Perfection Certificate dated as of June
21, 2018, delivered by Vivo to Bank (the “Vivo Perfection Certificate”), and
acknowledges, confirms and agrees the disclosures and information Vivo provided
to Bank in said Vivo Perfection Certificate have not changed, as of the date
hereof. Australian Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in the Perfection Certificate
dated as of June 21, 2018, delivered by Australian Borrower to Bank (the
“Australian Borrower Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Australian Borrower provided to Bank in
said Australian Borrower Perfection Certificate have not changed, as of the date
hereof.
12.    No Defenses of Borrower. In consideration of the foregoing, Borrower
hereby acknowledges and agrees that it has no offsets, defenses, causes of
action, suits, damages, claims, or counterclaims against Bank, SVB Financial
Group, or any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, and assigns (collectively, the “Bank
Released Parties”) with respect to the Obligations, the Loan Documents, the
Collateral, any Bank Services Agreement, any contracts, promises, commitments,
or other agreements to provide, to arrange for, or to obtain loans or other
financial accommodations to or for Borrower, or otherwise, and that if Borrower
now has, or ever did have, any offsets, defenses, causes of action, suits,
damages, claims, or counterclaims against one or more of the Bank Released
Parties, at law or in equity, whether known or unknown, from the beginning of
the world through this date and through the time of execution of this Waiver
(collectively, the “Released Claims”) all of them are hereby expressly WAIVED
and Borrower hereby RELEASES the Bank Released Parties from any liability
therefor. Borrower hereby irrevocably agrees to refrain from directly or
indirectly asserting any claim or demand or commencing (or causing to be
commenced) any suit, action, arbitration or proceeding of any kind, in any court
or before any tribunal or arbiter or arbitration panel, against any Bank
Released Party as to any of the Released Claims.
13.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
14.    Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
15.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment, (c) Bank’s receipt of the Acknowledgement of
Amendment and Reaffirmation of Guaranty substantially in the form attached
hereto as Schedule 1, duly executed by the Guarantor, and (d) Bank’s receipt of
a fully executed amendment agreement for the PFG Loan Agreement in a form and
substance acceptable to Bank in all respects.
[Signature page follows.]



IN WITNESS WHEREOF, this Amendment and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by Borrower in the United States of America. In addition, the parties
hereto have caused this Amendment to be duly executed and delivered as of the
date first written above.


BANK


SILICON VALLEY BANK




By:  _/s/ John Lapides__________________
Name: ___ John Lapides __________
Title:  _____Vice President___________





BORROWER


CANCER GENETICS, INC.


By:  ______/s/ John A. Roberts___________
Name: ______ John A. Roberts __________
Title:  ________CEO______________


GENTRIS, LLC


By:  ______/s/ John A. Roberts___________
Name: ______ John A. Roberts __________
Title:  ________CEO______________


VIVOPHARM, LLC


By:  ______/s/ John A. Roberts___________
Name: ______ John A. Roberts __________
Title:  ________CEO______________



Executed by RDDT A VIVOPHARM COMPANY PTY LTD in accordance with Section 127 of
the Corporations Act 2001
 
 
 
 
 
/s/ John A. Roberts
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
John A. Roberts
 
 
Name of director (print)
 
Name of director/company secretary (print)







    

Schedule 1


ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY




Section 1.    Guarantor hereby acknowledges and confirms that it has reviewed
and approved the terms and conditions of the Forbearance and Sixth Amendment to
Amended and Restated Loan and Security Agreement dated as of even date herewith
(“the “Amendment”).


Section 2.    Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.


Section 3.    Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.


Dated as of ___________________


GUARANTOR:
                    
Executed by VIVOPHARM PTY LTD in accordance with Section 127 of the Corporations
Act 2001
 
 
 
 
 
/s/ John A. Roberts
 
 
Signature of director
 
Signature of director/company secretary
(Please delete as applicable)
John A. Roberts
 
 
Name of director (print)
 
Name of director/company secretary (print)





ny-1645127